DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant amended the claims to overcome the previous art rejections toward the claims. Additionally, the newly presented claims were found to be novel with respect to any single prior art or potential prior art combinations that existed before the priority date of this invention. Examiner accordingly withdraws the previous 103 claim rejections.

Allowable Subject Matter
Claims 1-16 and 19-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the specific system features that are comprised of the combination of components as presented in the claimed invention. More specifically, the closest two pieces of art, Daniel et al. (U.S. 2011/0130636) and Al Harbi (W.O. 2016/079552), fail to teach all of the limitations of independent claims 1, 32, and 34 in combination.
Specifically, Daniel et al. is directed to systems, methods, and devices for the rapid assessment and deployment of appropriate modular aid solutions in response to disasters. In one embodiment, a disaster is detected and triage assessment of people are prioritized based on sensor data.
As such, Daniel et al. teaches some of the claimed limitations, but does not teach anything related to the claimed interactive query flow which directs users of the medical kit to the correct tools to apply based on the live afflictions of the victims. There is nothing in Daniel et al. that would suggest this.
The second reference, Al Harbi, deals with a system, method, and apparatus for emergency response. As such, while Al Harbi does teach an interactive query flow, it too does not teach anything related to an interactive query flow specifically designed for a medical kit where the flow is limited to the options of the medical kit and where the flow directs any skill-level user to a particular location within the medical kit for the desired medical tool. There is nothing in Al Harbi that would suggest this.
The prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.
With respect to eligibility under 35 U.S.C. 101, Examiner asserts that the present claims recite additional elements which, when integrated into the abstract idea, become a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/DEVIN C HEIN/Examiner, Art Unit 3686